Bean, J.
— The contention of respondent is, that while the defendant through its agents had the right and power to employ plaintiff, yet even if it did employ him, and upon the faith of said employment plaintiff rendered valuable *358services for the benefit of defendant, it had not conferred the authority upon its agents in a sufficiently formal manner, and therefore is not bound to compensate plaintiff for his services. The argument is that section 33 of the defendant’s charter provides the mode and manner of exercising the right “ to make regulations to prevent the introduction of contagious diseases into the town,” etc., and until an ordinance for that purpose has been duly passed, the town' can incur no liability in respect thereto, although the services may have been rendered at the request and with the full knowledge of the town authorities. There would be much force in such an argument if the contract was executory, but here the contract has been fully executed. The defendant attempted to exercise the power given it by a formal resolution of its board of trustees, authorizing a committee to provide the necessary care and attention for its small-pox patients. The plaintiff rendered the services at the request of such committee, and with the full knowledge and consent of the town authorities, and the defendant having received the benefit of his services, should compensate him therefor. As was said by Field, J., in Gas Company v. San Francisco, 9 Cal. 469: “The obligation to do justice rests equally upon it as upon an individual. It cannot avail itself of the property or labor of a party, and screen itself from responsibility under the plea that it never passed an ordinance on the subject. As against individuals, the law implies a promise to pay in such cases, and the implication extends equally against corporations. This is as well settled by the authorities as any principle of law can be.” So in Fister v. La Rue, 15 Barb. 323: “ It is well settled, at least in this country, that when a person is employed for a corporation by one assuming to act in its behalf, and goes on, renders the services according to the agreement, with the knowledge of its officers, and without notice that the contract is not recognized as valid and binding, such corporation will be held to have sanctioned and ratified the contract, and be compelled to pay for the services according to *359the agreement. Having availed itself of the services and received the benefits, it is bound in conscience to pay, and will not be heard to say that the original agreement was made by a person not legally authorized to contract.” To the same effect: (Tyler v. T. of T. A. & P. U. 14 Or. 485; Beers v. Dalles City, 16 Or. 334; Pixley v. W. P. R. R. Co. 33 Cal. 183; 91 Am. Dec. 623; Cincinnati v. Cameron, 33 Ohio St. 336; Nashville v. Toney, 10 Lea, 643.) Plaintiff having rendered services as a physician in the care of small-pox patients by the request of the authorities of defendant and with their full knowledge and consent, it hardly comports with fair dealing that it should seek to exonerate itself from liability from a debt on this account, contracted as it was by and through its accredited agents, and with its affirmative acquiescence, because the forms prescribed by its charter have not been pursued, and the law will fail to effect its true end if the defense can prevail. This is not a case where the officers of the corporation have exceeded their authority, nor is it a case where the mode of contracting is specially prescribed and limited by the charter. Here the power to make all needful rules and regulations for the care of, and attention to, persons within the corporate limits afflicted with small-pox or other contagious, diseases which necessarily include contracts for medical attendance, is fully and plainly conferred, and “ although a particular form is prescribed which shall be the evidence of the exercise of such power, the absence of this evidence does not destroy the power.” (Cincinnati v. Cameron, 33 Ohio St. 365.) The corporation had the power to make the contract with plaintiff, upon which this suit is brought, and attempted to exercise such power by a formal resolution of its board of trustees. This resolution was perhaps an irregular exercise of the power, but it accomplished the purpose intended, and, having received the benefit of plaintiff’s services, the defendant should be compelled to pay him the reasonable value thereof.
Judgment reversed and a new trial ordered.